Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of August 17, 2015 (this “Amendment”), to the Credit
Agreement (as defined below), is entered into among THE SERVICEMASTER COMPANY,
LLC, a Delaware limited liability company (the “Borrower”), each of the other
Loan Parties (as defined below), the Tranche B-1 Term Lenders (as defined below)
party hereto and the Administrative Agent (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of July 1, 2014 (as amended by the First Amendment, dated as of April 1, 2015
and as further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Foreign
Subsidiary Borrowers party thereto from time to time, JPMorgan Chase Bank N.A.,
as administrative agent (in such capacity, the “Administrative Agent”),
collateral agent (in such capacity, the “Collateral Agent”) and Issuing Bank,
the several banks and other financial institutions from time to time party
thereto (the “Lenders”);

 

WHEREAS, pursuant to and in accordance with subsection 2.9 of the Credit
Agreement, the Borrower has requested that Incremental Term Loan Commitments in
an aggregate principal amount of $400.0 million be made available to the
Borrower, and the Tranche B-1 Term Lenders and the Administrative Agent have
agreed, upon the terms and subject to the conditions set forth herein, (a) that
the Tranche B-1 Term Lenders will make Incremental Loans in the form of the
Tranche B-1 Term Loans (as defined in subsection 2(b)(i) hereof), (b) that the
proceeds of the Tranche B-1 Term Loans will be used (i) to finance, in part, the
redemption of $487.5 million in aggregate principal amount of the Borrower’s
7.00% senior notes due 2020 (the “Redemption”) and (ii) to pay certain
transaction fees and expenses related to the Redemption and the entry into this
Amendment and the borrowings of the Tranche B-1 Term Loans hereunder and (c) to
amend the Credit Agreement as provided herein without the consent or approval of
any other Lender, as permitted by subsections 2.9(d) and 10.1(d) thereof.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.1  Defined Terms.Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement

 

Section 1.2  Amendments to the Credit Agreement.

 

(a)  The Tranche B-1 Term Loans shall be deemed to be “Incremental Loans”, the
Tranche B-1 Term Lenders that are not existing Lenders shall be deemed to be
“Additional Incremental Lenders”, the Tranche B-1 Term Loan Commitments shall be
deemed to be “Incremental Term Loan Commitments” and this Amendment shall be
deemed to be an “Incremental Commitment Amendment” and a “Loan Document”, in
each case, for all purposes of the Credit Agreement and the other Loan
Documents.  The Borrower and the Administrative Agent hereby consent, pursuant
to subsections 10.6(b)(i) and 2.9(b) of the Credit Agreement, to the inclusion
as an “Additional Incremental Lender” of each Tranche

 

--------------------------------------------------------------------------------


 

B-1 Term Lender that is party to this Amendment that is not an existing Lender,
an Affiliate of an existing Lender or an Approved Fund.

 

(b)  Subsection 1.1 of the Credit Agreement is hereby amended as follows:

 

(i)  by adding the following new definitions, to appear in proper alphabetical
order:

 

“Second Amendment”:  the Second Amendment, dated as of August 17, 2015, by and
among the Borrower, the other Loan Parties party thereto, the Tranche B-1 Term
Lenders and the Administrative Agent.

 

“Second Amendment Effective Date”:  August 17, 2015.

 

“Tranche B-1 Term Lender”:  any Lender having a Tranche B-1 Term Loan Commitment
and/or a Tranche B-1 Term Loan outstanding hereunder.

 

“Tranche B-1 Term Loan”:  as defined in subsection 2.1(d), collectively, the
“Tranche B-1 Term Loans”.

 

“Tranche B-1 Term Loan Commitment”:  the commitment of a Lender to make or
otherwise fund a Tranche B-1 Term Loan pursuant to subsection 2.1(d)(i) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name on Schedule A under the heading “Tranche B-1 Term
Loan Commitment”; collectively, as to all the Lenders, the “Tranche B-1 Term
Loan Commitments.”  The aggregate amount of the Tranche B-1 Term Loan
Commitments as of the Second Amendment Effective Date is $400,000,000.

 

(ii)  by amending and restating the definition of “Extension of Credit” as
follows:

 

“Extension of Credit”:  as to any Lender, the making of an Original Initial Term
Loan (excluding any Supplemental Term Loans being made under the Original
Initial Term Loan Tranche), a Tranche B Term Loan (excluding any Supplemental
Term Loans being made under the Tranche B Term Loan Tranche), a Tranche B-1 Term
Loan (excluding any Supplemental Term Loans being made under the Tranche B-1
Term Loan Tranche), a Revolving Loan, a Swing Line Loan or an Incremental
Revolving Loan (other than the initial extension of credit thereunder) or, with
respect to an Issuing Bank, the issuance of a Letter of Credit.

 

(iii)  by amending and restating the definition of “Facility” as follows:

 

“Facility”:  each of (a) the Original Initial Term Loan Commitments and the
Extensions of Credit made thereunder, (b) the Tranche B Term Loan Commitments
and the Extensions of Credit made thereunder, (c) the Tranche B-1 Term Loan
Commitments and the Extensions of Credit made thereunder, (d) the Initial
Revolving Commitments and the Extensions of Credit made thereunder,
(e) Incremental Term Loans of the same Tranche, (f) Incremental Revolving
Commitments of the same Tranche and Extensions of Credit made thereunder,
(g) any Extended Term Loans of the same Extension Series, (h) any Extended
Revolving

 

2

--------------------------------------------------------------------------------


 

Commitments of the same Extension Series and Extensions of Credit made
thereunder, (i) any Specified Refinancing Term Loans of the same Tranche and
(j) any Specified Refinancing Revolving Commitments of the same Tranche and
Extensions of Credit made thereunder, and collectively the “Facilities.”

 

(iv)  by amending and restating the definition of “Initial Term Loan” as
follows:

 

“Initial Term Loan”:  each Original Initial Term Loan, Tranche B Term Loan or
Tranche B-1 Term Loan, as the context shall require; collectively, the “Initial
Term Loans”.

 

(v)  by amending and restating the definition of “Initial Term Loan Commitment”
as follows:

 

“Initial Term Loan Commitment”:  as to any Lender, such Lender’s Original
Initial Term Loan Commitment, Tranche B Term Loan Commitment or Tranche B-1 Term
Loan Commitment, as the context shall require; collectively, the “Initial Term
Loan Commitments”.

 

(vi)  by amending and restating the definition of Tranche as follows:

 

Tranche”:  (i) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Original Initial Term Loans, Original Initial
Term Loan Commitments, Tranche B Term Loans, Tranche B Term Loan Commitments,
Tranche B-1 Term Loans or Tranche B-1 Term Loan Commitments, (2) Incremental
Loans or Incremental Term Loan Commitments with the same terms and conditions
made on the same day and any Supplemental Term Loans added to such Tranche
pursuant to subsection 2.9 (excluding the Tranche B Term Loans, Tranche B Term
Loan Commitments, Tranche B-1 Term Loans and Tranche B-1 Term Loan Commitments),
(3) Extended Term Loans (of the same Extension Series) or (4) Specified
Refinancing Term Loan Facilities with the same terms and conditions made on the
same day and any Supplemental Term Loans added to such Tranche pursuant to
subsection 2.9 and (ii) with respect to Revolving Loans or commitments, refers
to whether such Revolving Loans or commitments are (1) Initial Revolving
Commitments or Initial Revolving Loans, (2) Incremental Revolving Commitments or
Incremental Revolving Loans with the same terms and conditions made on the same
day and any Supplemental Revolving Commitments and Loans in respect thereof
added to such Tranche pursuant to subsection 2.9, (3) Extended Revolving Loans
or Extended Revolving Commitments (of the same Extension Series) or
(4) Specified Refinancing Revolving Facilities with the same terms and
conditions made on the same day any Supplemental Revolving Commitments and Loans
in respect thereof added to such Tranche pursuant to subsection 2.9.

 

(c)  Subsection 2.1 is amended by inserting the following as new
clause (d) thereof:

 

3

--------------------------------------------------------------------------------


 

“(d)                           Tranche B-1 Term Loans.

 

(i)                                     Subject to the terms and conditions
hereof, each Lender holding a Tranche B-1 Term Loan Commitment severally agrees
to make, in Dollars, in a single draw on the Second Amendment Effective Date,
one or more term loans (each, a “Tranche B-1 Term Loan”) to the Borrower in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name in Schedule A under the heading “Tranche B-1 Term Loan
Commitment”, as such amount may be adjusted or reduced pursuant to the terms
hereof.

 

(ii)                                  The Tranche B-1 Term Loans, except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR Loans or Eurocurrency Loans.

 

(iii)                               The Tranche B-1 Term Loans shall be made by
each such Lender in an aggregate principal amount which does not exceed the
Tranche B-1 Term Loan Commitment of such Lender.

 

Once repaid, the Tranche B-1 Term Loans incurred hereunder may not be
reborrowed.  On the Second Amendment Effective Date (after giving effect to the
incurrence of Tranche B-1 Term Loans on such date), the Tranche B-1 Term Loan
Commitment of each Lender shall terminate.”

 

(d)  Subsection 2.2 of the Credit Agreement is hereby amended as follows:

 

(i)  by amending and restating clause (a) thereof as follows:

 

“The Borrower agrees that, upon the request to the Administrative Agent by any
Lender made on or prior to the Closing Date (in the case of requests relating to
Loans other than the Tranche B Term Loans and the Tranche B-1 Term Loans), the
First Amendment Effective Date (in the case of requests relating to the Tranche
B Term Loans) or the Second Amendment Effective Date (in the case of requests
related to the Tranche B-1 Term Loans) or in connection with any assignment
pursuant to subsection 10.6(b), in order to evidence such Lender’s Loan, the
Borrower will execute and deliver to such Lender a promissory note substantially
in the form of Exhibit A-1, A-2 or A-3, as applicable (each, as amended,
supplemented, replaced or otherwise modified from time to time, a “Note”), with
appropriate insertions therein as to payee, date and principal amount, payable
to such Lender and in a principal amount equal to the unpaid principal amount of
the applicable Loans made (or acquired by assignment pursuant to subsection
10.6(b)) by such Lender to the Borrower.  Each Note issued prior to the First
Amendment Effective Date shall be dated the Closing Date.  Each Note issued on
or after the First Amendment Effective Date, but prior to the Second Amendment
Effective Date, shall be dated the First Amendment Effective Date.  Each Note
issued on or after the Second Amendment Effective Date shall be dated the Second
Amendment Effective Date.  Each Note shall be payable as provided in subsection
2.2(b) (in the case of Initial Term Loans) or be stated to mature on the
applicable Maturity Date (in the case of Revolving Loans) and provide for the
payment of interest in accordance with subsection 3.1”

 

4

--------------------------------------------------------------------------------


 

(ii)  by amending and restating clause (b) thereof as follows:

 

“(b)                           The aggregate Initial Term Loans of all Lenders
shall be payable in consecutive quarterly installments beginning December 31,
2014, up to and including the Initial Term Loan Maturity Date (subject to
reduction as provided in subsection 3.4), on the dates and in the principal
amounts, subject to adjustment as set forth below, equal to the respective
amounts set forth below (together with all accrued interest thereon) opposite
the applicable installment dates (or, if less, the aggregate amount of such Term
Loans then outstanding):

 

Date

 

Amount

 

 

 

Each March 31, June 30, September 30 and December 31 ending prior to the First
Amendment Effective Date

 

0.25% of the aggregate initial principal amount of the Original Initial Term
Loans on the Closing Date

 

 

 

Each March 31, June 30, September 30 and December 31 ending on or after the
First Amendment Effective Date and prior to the Second Amendment Effective Date

 

$5,002,198.49

 

 

 

Each March 31, June 30, September 30 and December 31 ending on or after the
Second Amendment Effective Date and prior to the Initial Term Loan Maturity Date

 

$6,009,755.17

 

 

 

Initial Term Loan Maturity Date

 

All unpaid aggregate principal amounts of any outstanding Initial Term Loans”

 

(e)  Subsection 2.3 of the Credit Agreement is hereby amended by inserting the
following as new clause (d):

 

“The Borrower shall give the Administrative Agent notice specifying the amount
of the Tranche B-1 Term Loans to be borrowed and the proposed Borrowing Date
(which notice must have been received by the Administrative Agent prior to 9:30
A.M., New York City time (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion), and shall be irrevocable
after funding) on the Second Amendment Effective Date.  Upon receipt of such
notice the Administrative Agent shall promptly notify each applicable Lender
thereof.  Each Lender having a Tranche B-1 Term Loan Commitment will make the
amount of its pro rata share of the Tranche B-1 Term Loan Commitments

 

5

--------------------------------------------------------------------------------


 

available, in each case for the account of the Borrower at the office of the
Administrative Agent specified in subsection 10.2 prior to 12:00 P.M., New York
City time (or, if the time period for the Borrower’s delivery of notice was
extended, such later time as agreed to by the Borrower and the Administrative
Agent in its reasonable discretion, but in no event less than one hour following
notice) on the Second Amendment Effective Date in funds immediately available to
the Administrative Agent.  The Administrative Agent shall on such date credit
the account of the Borrower on the books of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.”

 

(f)  Interest Period.  The initial Interest period for the Tranche B-1 Term
Loans shall be a period commencing on the Second Amendment Effective Date and
ending on August 31, 2015.

 

(g)  Other Terms. For the avoidance of doubt, the Tranche B-1 Term Loans, the
Tranche B Term Loans and the Original Initial Term Loans shall be deemed
“Initial Term Loans” for all purposes of the Credit Agreement, and any mandatory
and voluntary repayments of Initial Term Loans under the Credit Agreement shall
be made ratably between the Tranche B-1 Term Loans, the Tranche B Term Loans and
the Original Initial Term Loans based on the outstanding principal amounts
thereof on the date of such prepayment.

 

(h)  Schedule A of the Credit Agreement is hereby amended by supplementing such
schedule with the information specified in Schedule 1 to this Amendment.

 

Section 1.3  Representations and Warranties, No Default.  In order to induce the
Lenders party hereto to enter into this Amendment, each Loan Party represents
and warrants to each of the Lenders that as of the Effective Date:

 

(a)  the execution, delivery and performance by such Loan Party of this
Amendment are within such Loan Party’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, and will not (i) violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect or (ii) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of such Loan Party’s
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation;

 

(b)  this Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and

 

(c)  after giving effect to the amendments set forth in this Amendment and the
incurrence of the Tranche B-1 Term Loans, (i) no Default or Event of Default
exists and is continuing and (ii) all representations and warranties contained
in the Credit Agreement are

 

6

--------------------------------------------------------------------------------


 

true and correct in all material respects on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date.

 

Section 1.4  Effectiveness.  This Amendment shall become effective on the date
(such date, if any, the “Effective Date”) that the following conditions have
been satisfied:

 

(a)  the Administrative Agent shall have received a counterpart of this
Amendment executed by each of the Loan Parties and each of the Tranche B-1 Term
Lenders;

 

(b)  notice for the Redemption shall have been delivered to the trustee for the
Borrower’s 7.00% senior notes due 2020, and the Borrower shall have notified or
shall substantially contemporaneously notify such trustee that the transactions
identified in such notice as conditions precedent to the Redemption have been
consummated;

 

(c)  the Administrative Agent shall have received the following executed legal
opinions, each addressed to the Administrative Agent, Collateral Agent and each
Tranche B-1 Term Lender, dated the Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                     executed legal opinion of Debevoise &
Plimpton LLP, counsel to the Borrowers and the other Loan Parties (as to
enforceability of the Credit Agreement (as amended by this Amendment) and this
Amendment); and

 

(ii)                                  executed legal opinions of Richards,
Layton & Finger, P.A., special Delaware counsel to the Borrower and certain of
the Loan Parties;

 

(d)  the Borrower shall have paid the Arrangement Fee as defined in and payable
pursuant to the Engagement Letter, dated as of August 5, 2015;

 

(e)  the Administrative Agent, for the ratable benefit of each Tranche B-1 Term
Lender as of the Effective Date, shall have received an initial yield payment
equal to 0.50% of the aggregate principal amount of the Tranche B-1 Term Loans
held by such Lender as of the Effective Date, with such payment to be earned by,
and payable to, each such Lender on the Effective Date (which may be offset
against the proceeds of the Tranche B-1 Term Loans or may be structured as OID);

 

(f)  the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower required pursuant to subsection 2.9(a) and the
definition of “Maximum Incremental Facilities Amount” in the Credit Agreement;

 

(g)  the Administrative Agent shall have received a certificate from the
Borrower, dated the Effective Date, substantially in the form of Exhibit I to
the Credit Agreement, with appropriate insertions and attachments of resolutions
or other actions, evidence or incumbency and the signature of authorized
signatories and Organizational Documents, executed by a Responsible Officer and
the Secretary or any Assistant Secretary or other authorized representative;

 

7

--------------------------------------------------------------------------------


 

(h)  the Administrative Agent shall have received a notice of such borrowing as
required by subsection 2.3(d) of the Credit Agreement (as amended by this
Amendment);

 

(i)  the Administrative Agent shall have received at least three Business Days
prior to the Effective Date all documentation and other information about the
Loan Parties required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act that has been requested in writing at least ten Business Days prior to the
Effective Date.

 

The making of the Tranche B-1 Term Loans by the Tranche B-1 Term Lenders
hereunder shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each Tranche B-1 Term Lender that has made its
respective Tranche B-1 Term Loan that each of the conditions precedent set forth
in Section 1.4 of this Amendment and the Credit Agreement shall have been
satisfied in accordance with its respective terms or shall have been irrevocably
waived by such Person.

 

Section 1.5  Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon &Reindel LLP, counsel for the
Administrative Agent).

 

Section 1.6  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 1.7  Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 1.8  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 1.9  Effect of Amendment.  Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Loan Parties
under the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document.  Each and every

 

8

--------------------------------------------------------------------------------


 

term, condition, obligation, covenant and agreement contained in the Credit
Agreement or any other Loan Document is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect and nothing herein can or
may be construed as a novation thereof.  Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity,
enforceability and perfection of the Liens granted by it pursuant to the
Security Documents.  This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement and from and after the Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment.  Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement, as amended hereby.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

CDRSVM HOLDING, LLC

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Assistant Treasurer

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Authorized Signatory

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Authorized Signatory

 

 

 

 

 

MM MAIDS L.L.C.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES

 

LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Authorized Signatory

 

 

 

 

 

SMCS HOLDCO, INC.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

SMCS HOLDCO II, INC.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

SERVICEMASTER MANAGEMENT

 

CORPORATION

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

SERVICEMASTER
RESIDENTIAL/COMMERCIAL SERVICES
LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Authorized Signatory

 

 

 

 

 

SM CLEAN L.L.C.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

THE TERMINIX INTERNATIONAL COMPANY

 

LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent and Issuing Bank

 

 

 

 

 

By:

/s/ Sarah Freedman

 

 

Name: Sarah Freedman

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Sarah Freedman

 

 

Name: Sarah Freedman

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Tranche B-1 Term Loan Commitments

 

Tranche B-1 Term Lender

 

Tranche B-1 Term Loan Commitment

 

JPMorgan Chase Bank N.A.

 

$

400,000,000

 

 

--------------------------------------------------------------------------------